Exhibit Dear CompuCredit Holdings Corporation Shareholder: We are pleased to inform youthat the Board of Directors of CompuCredit Holdings Corporation (“CompuCredit”) approved the spin-off of Purpose Financial Holdings, Inc. (“Purpose Financial”), a wholly owned subsidiary of CompuCredit, to CompuCredit’s shareholders. At the time of the spin-off, Purpose Financial will hold substantially all of the assets and certain liabilities currently reported in CompuCredit’s consolidated financial statements under its Retail Micro-Loans and Other segments.After completing the spin-off, CompuCredit shareholders will own 100% of the outstanding common stock of Purpose Financial.We believe that the spin-off has the potential to facilitate CompuCredit’s corporate strategies and enhance its access to capital. The distribution of Purpose Financial common stock is expected to occur on
